Citation Nr: 1437779	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for PTSD and a hernia.  

During the pendency of this claim, the appellant has been diagnosed with PTSD, depressive disorder, generalized anxiety disorder, panic disorder without agrophobia, and PTSD.  Although a claimant may identify a particular mental condition on the claims form accompanying an application for VA benefits, the scope of the claim cannot be limited only to the condition stated, but must be considered a claim for any mental disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The competent and credible evidence of record does not establish that it is at least as likely as not that a hernia that had its onset in service or is etiologically related to service.  


CONCLUSION OF LAW

A hernia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

For the issue of entitlement to service connection for a hernia, the duty to notify was satisfied by a letter sent to the appellant November 2009.  That letter fully addressed the notice elements.  The letter advised the appellant of the information required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran was also informed of how VA determined disability rating and effective dates.  The Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the case to the Board.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure any timing defect); 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

Next, VA has a duty to assist an appellant in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The RO associated service, private, and VA medical records with the claims file.  A Formal Finding of Unavailability was presented in September 2011.  It was indicated that a query for clinical records for Ft. Bragg Hospital from January 1971 to December 1971, for treatment of a hernia were not located  All procedures to obtain those clinical records were correctly followed and all efforts were exhausted.  Any further attempts would be futile.  No other evidence was identified in connection with this claim.  

The Board has determined a VA examination is not necessary to assess the nature or etiology of the appellant's left inguinal hernia.  As the information and evidence of record is sufficient to decide the claim, VA need not conduct an examination with respect to the claim on appeal.  Specifically, there is no competent and credible evidence indicating an association between the appellant's left inguinal hernia and service.  Aside from the arguments posited by the appellant, there is no other evidence, medical or otherwise, that links the appellant's hernia to any event, injury, or disease that is shown service.  Therefore, a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant was offered a Board hearing and declined.  He was scheduled for a RO hearing in April 2012, and withdrew that hearing request.  

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant asserts that service connection is warranted for a hernia based upon service incurrence.  He claims that he had a hernia in service that was due to heavy lifting at Ft. Bragg.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records are devoid of findings, treatment, or diagnosis of a hernia.  A Formal Finding of Unavailability was presented in September 2011.  It was indicated that a query for clinical records for Ft. Bragg Hospital for January 1971 to December 1971, to no avail.  All procedures to obtain those clinical records were correctly followed and all efforts were exhausted.  Any further attempts would be futile.  The Veteran had separation examinations in October 1971 and November 1971.  He did not mention a hernia in the report of medical history provided with either examination.  In both forms, he specifically checked a box to indicate that he did not have, nor had he ever had, a hernia or rupture.  Neither examination report noted any hernia.  The abdomen and viscera (including hernia) examination was normal on both examination reports.

After service, the first evidence of any hernia was in 2005.  The appellant was seen by VA in March 2005.  He provided a history of having a hernia for over 30 years.  He stated that he was scheduled for a hernia repair in 1972 but did not comply, and the hernia had since worsened.  The appellant stated that the hernia had descended into his testicle seven to eight years prior.  He was being seen for moderate pain to that area.  Surgery was performed for left inguinal hernia in October 2005.  

In this case, other than the appellant's complaints of a hernia, there is no evidence of findings that he sustained the hernia in service.  In fact, he denied have ever had a hernia in reports of medical history October 1971 and November 1971 in conjunction with his separation from service.  Furthermore, hernia examination on separation was normal.

Lay evidence may be competent to establish medical etiology or nexus.  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the appellant is competent to report inguinal pain in service, he is not competent to attribute that symptomatology constituted a left inguinal hernia.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the Board finds that statements made on reports of medical history just prior to separation from service, where the Veteran denied having ever had a hernia, are more persuasive than current statements that he had a hernia in service.  In fact, in March 2005 when he was first seen with complaints of the hernia, he stated that he was scheduled for hernia repair in 1972, after separation from service, but did not comply.

Absent the appellant's personal statements, there is no competent evidence that indicates that the left inguinal hernia that was repaired in 2005, is related to the Veteran's service.  While he may be competent to report pain, and a hernia may be a condition identifiable to a lay person, the Board finds that the preponderance of the evidence is against the finding of any event, injury, or disease in service.  The most persuasive evidence is the Veteran's statements in October and November 1971 that he had never had a hernia, with October and November 1971 physical examinations of the abdomen and viscera, including hernia, being normal.  Therefore, the Board finds that the claim fails because the evidence is against a finding of any event, injury, or disease in service.

Furthermore, a nexus between the claimed hernia and active service has not been established, either through medical evidence or the appellant's own statements, and the claim also fails on that basis.  

In reaching the conclusion above, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a hernia is denied.  


REMAND

Additional development is necessary of the claim for service connection for a psychiatric disability.  The appellant claims that he warrants service connection for an psychiatric disability, to include PTSD, based on service incurrence.

The appellant has reported having experienced various stressful incidents in service.  In August 2010, he reported stressors that while in Vietnam, he spent five days with his uncle in Da Nang.  He stated that at night, they were mortared and rocketed constantly.  He remembers they were constantly in bunkers or running to the bunkers.  While out in the jungle, he stated that he did not know if he was going to make it or not.  He stated that "scared him stiff."  Additionally, the appellant claimed a stressor of personal assault.  He stated that while in Vietnam, he was attacked and beaten by a group of soldiers.  

The appellant underwent VA psychiatric examinations in August 2010 and August 2013.  In August 2010, he was found not to meet the criteria for PTSD, but was diagnosed with anxiety disorder.  However, that examiner did not address whether anxiety disorder was a result of active service.  The August 2013 VA psychiatric examination indicated that the appellant did not have any mental diagnosis.  The examiner stated that he was experiencing reactions to psychosocial stressors.  He did not indicate what reactions the appellant was experiencing or whether the stressors were related to service, or to a fear of hostile military or terrorist activity.  

The appellant receives PTSD treatment on an outpatient basis from VA, and has also received treatment for mental health disorders, to include PTSD, on a private basis.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon a friendly military aircraft, and the veteran's response to the particular event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).  

The appellant's claim of being afraid during mortar and rocket attacks in Da Nang potentially falls within the scope of being in fear of hostile military or terrorist activity.  

Moreover, the appellant's claim is also partially predicated on allegations of physical assault during service in Vietnam.  If a PTSD claim is based on in-service personal assault, evidence from sources other than an appellant's service records may corroborate the account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013).  The appellant was not provided notice for PTSD claims based on fear of hostile military or terrorist activity, nor for personal assault.  Therefore, a remand is necessary to ensure that the Veteran is provided  proper notice for the PTSD claims based on a fear of hostile military or terrorist activity or personal assault.  

In addition, an examination is warranted to determine whether any mental disorder diagnosed during or contemporary to the pendency of this appeal is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice regarding claims for service connection for PSTD based on personal assault and claims based on a fear of hostile military or terrorist activity.

2.  Obtain and associate with the claims file all VA medical records not of record.  

3.  Schedule the Veteran for a VA examination with a psychiatrist.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the following information:

(a)  Diagnose all mental disorders found and provide a full multi-axial diagnosis pursuant to DSM-IV.  Specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is warranted the examiner should state the stressors that caused the PTSD and should indicate whether or not PTSD is due to the fear of a hostile military or terrorist activity.  The examiner should also state whether or not PTSD is due to the claimed personal assault in service.  Fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The examiner should consider the statements made by the Veteran that he was afraid of mortar and rocket attacks during service, and that he was assaulted by a group of soldiers during service in Vietnam. 

(c)  For the any other psychiatric disability other than PTSD diagnosed (or diagnosed during the pendency of the appeal, to specifically include depressive disorder, anxiety disorder, and panic disorder), the examiner should opine whether it is at least as likely as not (50 percent or more likelihood) that each psychiatric disability had its onset in service or is otherwise causally related to service.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


